PER CURIAM: *
Earl L. Turner appeals the dismissal of his claims against Nationstar Mortgage, L.L.C., for violating 15 U.S.C. § 1692e(4) and (5) and 15 U.S.C. § 1692g(a) and (b) of the Fair Debt Collection Practices Act. The district court dismissed these claims pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be granted.
Turner failed to state a facially plausible violation of § 1692e(4) and (5) and § 1692g(a) and (b). See Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009). Accordingly, the district court did not err in dismissing these claims. See Causey v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004).
The judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.